DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Other Document #1 in the IDS filed 30 July 2020 and Other Document #1 in the IDS filed 18 March 2021 have been lined through because they are not in the English language and there is no concise explanation of its relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.
Foreign Patent Document "a" in the IDS filed 24 August 2020 has been lined through because it was included and considered as part of the IDS filed 30 July 2020. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2000-212074 A) in view of Sasahara et al. (US 2007/0208130 A1).
	Sato et al. is directed to a biological adhesive sheet having a multilayer gel structure that does not cause a visual discomfort when attached to skin (paragraph 0001).  The sheet comprises a pressure sensitive adhesive layer and a support layer (paragraph 0009), corresponding to layers A and B, respectively, of the instant claims.  In the embodiment of Example 4, the adhesive comprises polymerized and crosslinked acrylamide, 30 wt% glycerine, and 49 wt% water while the support layer comprises polymerized acrylamide, 20 wt% glycerine, and 44 wt% water (Table 4).  The polymerized acrylamide corresponds to the monomer-derived component of the instant claims and the glycerine (a polyhydric alcohol) corresponds to the humectant of the instant claims.  The amount of glyerine and water in the adhesive layer (i.e. 30 wt% and 49 wt%) is within 10 wt% of the amount in the support layer (i.e. 20 wt% and 44 wt%).
	Sato et al. do not teach the presence of 3 to 20 wt% of a water soluble polymer having tackiness or a 0.05 to 5 wt% of a polyvinyl alcohol having a saponification degree of 50 to 75% in the adhesive layer.
	Sasahara et al. is directed to a gel adhesive composition used as an adhesive in a bio-patch (paragraph 0002).  The gel adhesive comprises 0.05 to 7 wt% of an amphipathic polymer and 3 wt% or more of a water-insoluble polymer having adhesiveness in addition to a crosslinked water-soluble polymer, a moisturizer, and water (paragraphs 0038-0039).  The amphipathic polymer is preferably polyvinyl alcohol with a saponification degree of 50 to 75% (paragraph 0080).  The adhesive provides excellent adhesion to skin (paragraph 0037).
	It would have been obvious to one of ordinary skill in the art to add 0.05 to 7 wt% of polyvinyl alcohol with a saponification degree of 50 to 75% and 3 wt% or more of a water-insoluble polymer having adhesiveness to the adhesive gel of Sato et al. to provide excellent adhesion to skin.
	Regarding claim 2, the adhesive and support layers of the embodiment of Example 4 both employ polymerized acrylamide as the monomer-derived component.
	Regarding claim 3, glycerine is a polyhydric alcohol.
	Regarding claims 5 and 6, Sato et al. teach that a woven or non-woven fabric having a large opening ratio may be laminated inside the gel layer (paragraph 0042 of Sato et al.).  The fabric reads on an intermediate substrate and one of ordinary skill in the art would expect it to be semi-permeable since it has a large opening ratio.
	Regarding claim 7, the recitation in this claim directed of an electrode represents an intended use since the hydrogel is "to be placed between an electrode…and a skin surface when in use" (emphasis added).  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787